OPINION
By THE COURT.
Submitted on motion of the defendants-appellees, Clara E. Bauermeister, et al., seeking an order dismissing the appeal on law and fact for the alleged reason that this court has no jurisdiction to entertain such an appeal in that this is not a chancery action.
The record reveals that the appellants, William E. Tunison and Mary *297E. Tunison, are lessees of real property owned by the lessors, Clara E. Bauermeister, et al„ appellees, and which was appropriated by the State of Ohio for highway purposes. The appropriation proceedings have been completed, and the sum of $20,000 has been paid into court as compensation and damages. The appellants thereupon filed an application to have the court determine the value of their leasehold in the appropriated premises, which the court fixed at $100. It is from this order that the appeal has been taken on law and fact. In a similar factual situation, this court, when a member of the Second Appellate District of Ohio, held in the case of the City of Columbus v. Huntington National Bank, et al., 75 Abs 214, that such an application was in the nature of an interpleader, and under §2501.02 R. C., an appeal on law and fact may be maintained.
We are still of the same opinion, and the motion will be overruled.
PETREE, PJ, BRYANT and MILLER, JJ, concur.